UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 23, 2014 Cosi, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-50052 06-1393745 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 294 Washington Street, Suite 510; Boston, MA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(847) 597-8800 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 23, 2014, Cosi, Inc. issued a press release announcing that it has set a subscription price of $1.50 per share for its previously announced rights offering of up to approximately $20.0 million of its common stock to its stockholders of record as of October 31, 2014. A copy of the press release is attached to this Form 8-K as Exhibit 99.1. Item 9.01 (d). Exhibits. Press Release of Cosi, Inc., dated October 23, 2014. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cosi, Inc. Date:October 23, 2014 By: /s/Scott Carlock Name: Scott Carlock Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Paper (P) or Electronic (E) Press Release of Cosi, Inc., dated October 23, 2014. E
